Citation Nr: 0418234	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  00-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation for additional disability, 
manifested by constant pain in the lower back and/or penis 
(dysuria), due to VA medical treatment pursuant to 38 
U.S.C.A. § 1151. 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for compensation 
benefits for a disability manifested by constant pain in the 
lower back and/or penis (dysuria) pursuant to the provisions 
of 38 U.S.C.A. § 1151.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2003).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) 
as appropriate. Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. 38 C.F.R. § 
3.655(a) (2003).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2003).

In response to a May 2003 Board remand, the veteran was 
scheduled for a July 2003 VA examination.  The record 
reflects that he did not report for such examination.  The 
record does not reflect that the veteran provided a reason 
for his failure to report for the scheduled examination.  
However, in a January 2004 Report of Contact, the veteran's 
representative requested that the RO reschedule the veteran's 
examination and to send notice of the date and time of such 
examination to the veteran and to his niece, who was 
providing assistance to the veteran in the keeping of his 
appointments.  It was noted that the veteran had recently 
undergone extensive hospitalization.  In January 2004, the RO 
complied with the representative's request for another 
examination and requested the New Orleans VA Medical Center 
(VAMC) to reschedule the examination, and to send notice of 
the veteran's examination additionally in care of the veteran 
to the veteran's niece at her address of record.  The record 
reflects that the New Orleans VAMC notified the veteran of 
examination scheduled in February 2004, but failed to inform 
the veteran's niece of such appointment.  The veteran did not 
report for the examination scheduled in February 2004.  In an 
April 2004 letter to the RO, the veteran's representative 
requested that the veteran be scheduled for another 
examination, with notice to the veteran's niece, as the 
veteran required her assistance in this regard.

The Board additionally notes that a June 2003 VCAA notice 
letter did not address the issue on appeal, but rather, 
addressed service connection on a direct military service 
incurrence basis.

Under the circumstances of this case, the Board finds that 
additional development of the record is required. 
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), as well as 38 C.F.R. § 3.159 
(2003), are fully complied with and 
satisfied with regard to the issue on 
appeal of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  

2.  The RO should request that New Orleans 
VAMC reschedule the veteran for a VA 
genitourinary examination to determine the 
nature and etiology of any disability 
manifested by back pain and/or dysuria, to 
include a kidney disability and recurrent 
urinary tract infections.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran has a disability manifested by 
pain of the low back/ and or penis 
(dysuria), to include recurrent urinary 
tract infections, that was caused by 
hospital care, medical or surgical 
treatment furnished to the veteran by VA, 
in conjunction with a September 1996 right 
percutaneous nephrostomy catheter 
placement and an antegrade placement of a 
right ureteral stent, and/ or a February 
1999 ureteroscopic left ureteral stone 
extraction.  If so, the examiner should 
render an opinion as to whether it is at 
least as likely as not that the proximate 
cause of the disability was carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of the VA, or an event not 
reasonably foreseeable. 

The rationale for all opinions expressed 
should be set forth.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  The 
VAMC must send notice of the veteran's 
rescheduled examination to the veteran at 
his address of record, as well as to the 
veteran in care of the veteran's niece at 
her address of record.

3.  The RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



